Johnson v Curry (2017 NY Slip Op 07863)





Johnson v Curry


2017 NY Slip Op 07863


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


1266 CA 17-00408

[*1]LASHARIE JOHNSON, PLAINTIFF-APPELLANT,
vYALANDA D. CURRY AND MICHAEL H. STROH, DEFENDANTS-RESPONDENTS. 


FRANK S. FALZONE, BUFFALO, FOR PLAINTIFF-APPELLANT. 

 

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered November 15, 2016. The order and judgment granted the motions of defendants for summary judgment dismissing plaintiff's complaint. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action to recover damages for injuries that she allegedly sustained in a three-vehicle accident. We conclude that Supreme Court properly granted defendants' respective motions for summary judgment dismissing the complaint and any cross claims against them. Defendants met their initial burden of establishing as a matter of law that plaintiff's negligence in rear-ending defendant Michael H. Stroh's vehicle was the sole proximate cause of the accident (see Gill v Braasch, 100 AD3d 1415, 1415 [4th Dept 2012]), and plaintiff failed to raise an issue of fact in opposition (see generally Zuckerman v City of New York, 49 NY2d 557, 563 [1980]).
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court